Exhibit 10.7

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”),
dated as of August 9, 2006, is entered into between Buckeye GP LLC, a Delaware
limited liability company (the “General Partner”), MainLine Sub LLC, a Delaware
limited liability company (“Holdco”), MainLine L.P., a Delaware limited
partnership (“MainLine”), MainLine GP, Inc., a Delaware corporation (“MainLine
GP”), and Buckeye Pipe Line Services Company, a Pennsylvania corporation
(“Services Company”).

WITNESSETH:

WHEREAS, Holdco owns 100% of the outstanding equity interests of the General
Partner;

WHEREAS, the General Partner owns an approximate 1% general partner interest in,
and serves as sole general partner of, Buckeye Partners, L.P., a publicly traded
Delaware limited partnership (the “Partnership”);

WHEREAS, MainLine owns the sole general partner interest in, and serves as sole
general partner of, Buckeye Pipe Line Company, L.P., Buckeye Pipe Line Holdings,
L.P., Everglades Pipe Line Company, L.P., and Laurel Pipe Line Company, L.P.,
each a Delaware limited partnership (together, the “Operating Partnerships”),
and the Partnership owns the sole limited partnership interest in each such
entity;

WHEREAS, MainLine GP owns the sole general partner interest in and serves as
sole general partner of MainLine, and the General Partner owns the sole limited
partner interest in MainLine;

WHEREAS, in connection with the Services Agreement among Services Company, the
Partnership, the Operating Partnerships, Wood River Pipe Lines LLC and Buckeye
Terminals, LLC, dated as of December 15, 2004, Services Company employs,
compensates and provides employee benefits to the majority of the employees who
conduct the business and operations of the Partnership and the Operating
Partnerships;

WHEREAS, pursuant to the terms of an Exchange Agreement between the General
Partner, the Partnership and the Operating Partnerships (the “Exchange
Agreement”), the General Partner has retained, subject to certain exceptions set
forth in Section 2.01 of the Exchange Agreement, all obligations for total
compensation, including all benefits (subject to such exceptions, the
“Compensation”) paid for certain duties performed for the General Partner by
certain officers (the officers performing such duties, the “Executives,” and
such duties the “Executive Functions”);

WHEREAS, pursuant to a an Executive Employment Agreement, dated December 15,
2004 (the “Prior Agreement”), the General Partner and Holdco engaged Services
Company to employ the Executives and pay the Compensation on behalf of the
General Partner and Holdco,


--------------------------------------------------------------------------------


and the General Partner and Holdco reimburse Services Company for all such
Compensation paid; and

WHEREAS, in connection with a transfer of the general partner interests in the
Operating Partnerships to MainLine the parties desire to amend and restate the
Prior Agreement in its entirety to add MainLine and MainLine GP as parties.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1.     Engagement of Services Company.  The General Partner, Holdco, MainLine
and MainLine GP hereby engage Services Company to employ the Executives and pay
the Compensation, and Services Company hereby accepts its engagement by the
General Partner, Holdco, MainLine, and MainLine GP.

2.     Payment of Compensation.  Services Company hereby agrees to administer
and pay all Compensation on behalf of the General Partner, Holdco and MainLine,
subject to Services Company’s right to be reimbursed therefor in accordance with
Section 3 hereof.

3.     Reimbursement of Expenses.  The General Partner, Holdco, MainLine and
MainLine GP hereby agree to pay and reimburse Services Company for all
Compensation paid by Services Company; provided, however, that nothing herein is
intended in any manner to authorize Services Company to incur expenses not
authorized by the General Partner.  The parties hereto agree that Holdco shall
be jointly and severally liable for the full amount of all Compensation paid by
Services Company but that (a) the General Partner shall be liable hereunder only
to the extent of (i) distributions to it in respect of its general partner
interests in the Partnership (including in respect of the general partner
interest represented by the Incentive Compensation Agreement) and (ii)
distributions to MainLine in respect of its general partner interests in the
Operating Partnerships, and (b) MainLine and MainLine GP shall be liable
hereunder only to the extent of distributions to Mainline in respect of its
general partner interests in the Operating Partnerships.

4.     Indemnification.   The General Partner, Holdco and MainLine shall jointly
and severally indemnify, protect and hold Services Company and its affiliates
harmless from any and all claims, demands, suits or actions (including
attorneys’ fees and expenses) which may be asserted against Services Company
arising out of the administration and payment of Compensation pursuant to this
Agreement or otherwise in connection with the employment by Services Company of
the Executives; provided that Services Company or such affiliate seeking
indemnification acted in good faith and the act or omission which is the basis
of such claim, demand, suit or action does not involve the gross negligence or
willful misconduct of Services Company or such affiliate.

5.     Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be delivered
personally, sent by telecopier, by first class mail or by a nationally
recognized overnight courier, postage prepaid.  All such notices, requests,
demands and other communications shall be addressed to the respective parties

2


--------------------------------------------------------------------------------




at the addresses set forth below, or to such other address or person as any
party may designate by notice to the other parties in accordance herewith:

If to the General Partner:

Buckeye GP LLC

Five Radnor Corporate Center

Suite 500

100 Matsonford Road

Radnor, PA 19087

Attn:  President

Telecopier No.:  (610) 254-4625

 

 

If to Holdco:

MainLine Sub LLC

Five Radnor Corporate Center

Suite 500

100 Matsonford Road

Radnor, PA 19087

Attn:  President

Telecopier No.:  (610) 254-4625

 

 

If to MainLine or MainLine GP:

MainLine Sub L.P.

Five Radnor Corporate Center

Suite 500

100 Matsonford Road

Radnor, PA 19087

Attn:  President

Telecopier No.:  (610) 254-4625

 

 

If to Services Company:

Buckeye Pipe Line Services Company

5002 Buckeye Road

P.O. Box 368

Emmaus, PA 18049

Attn:  President

Telecopier No.:  (610) 770-4549

 

6.     Headings.  All article or section headings in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any of the provisions hereof.

7.     Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors but shall not be assignable
except upon the consent in writing of the parties hereto.

8.     Integration.  This Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

3


--------------------------------------------------------------------------------




9.     Waiver and Amendment.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or of any other covenant, duty, agreement
or condition.  Any amendment to this Agreement shall be effective only if in a
writing signed by each of the parties hereto, which is consented to by the
Trustee of the ESOP, whose consent will not be unreasonably withheld.

10.   Assignment; Binding Effect.  This Agreement may not be assigned without
the prior written consent of all parties hereto, and the consent of the Trustee
of the ESOP, which consent will not be unreasonably withheld.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
permitted successors and assigns.

11.   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.

12.   Severability.  If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof, or of such provision in other
respects, shall not be affected thereby.

13.   Applicable Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania.

14.   Non-Petition.  Each party hereto agrees, for the benefit of the holders of
the indebtedness for borrowed money of the Partnership, not, prior to the date
which is one year and one day after the payment in full of all such
indebtedness, to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause any person to invoke, the process of any Governmental Authority
for the purpose of (i) commencing or sustaining a case against the General
Partner,  MainLine or MainLine GP under any federal or state bankruptcy,
insolvency or similar law (including the Bankruptcy Code), (ii) appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official for the General Partner,  MainLine, or MainLine GP, or any
substantial part of their respective property, or (iii) ordering the winding up
or liquidation of the affairs of the General Partner,  MainLine, or MainLine GP
in each case, solely as a result of the General Partner’s, MainLine’s, or
MainLine GP’s, as appropriate, failure to satisfy its obligations hereunder. 
This section shall survive the termination of this Agreement.

15.   No Third Party Beneficiaries.  Except for the parties hereto, no other
person, including the Executives, or entity shall be entitled to claim any right
or benefit hereunder, including, without limitation, the status of a third-party
beneficiary of this Agreement.

[signatures follow on next page]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

MainLine Sub LLC

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President – Administration,
General Counsel and Secretary

 

Buckeye GP LLC

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President – Administration,
General Counsel and Secretary

 

MainLine L.P.

 

 

 

By: MainLine GP, Inc., its general partner

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President – Administration,
General Counsel and Secretary

 

Buckeye Pipe Line Services Company

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President – Administration,
General Counsel and Secretary

 

MainLine GP, Inc.

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name: Stephen C. Muther

 

Title: Senior Vice President – Administration,
General Counsel and Secretary

 

[Signature Page to Amended and Restated Executive Employment Agreement]


--------------------------------------------------------------------------------